Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 6th
day of December, 2011 (the “Effective Date”), by and between Delcath Systems,
Inc., a Delaware corporation (the “Company”), and Agustin Gago (the
“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Company and Executive previously entered into an Employment Agreement
dated November 2, 2009 (the “Original Agreement”).

B. As of the Effective Date, the Original Agreement has expired and has not been
renewed and shall be of no further force and effect, and the parties intend that
this Agreement shall govern the relationship of the parties going forward.

C. The Company desires to continue to employ the Executive as its Executive Vice
President, Global Sales and Marketing on the terms and conditions set forth in
this Agreement.

D. The Executive desires to continue to be employed by the Company on the terms
and conditions set forth in this Agreement.

E. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date, and, as of the Effective
Date, supersedes and negates any previous employment agreements or
understandings with respect to such relationship.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1. Term and Duties.

1.1 Term. The Company does hereby agree to continue to employ the Executive
beginning on the Effective Date, and concluding on the last day of the Period of
Employment (as such term is defined in Section 2) on the terms and conditions
expressly set forth in this Agreement. The Executive does hereby accept and
agree to such continued employment on the terms and conditions expressly set
forth in this Agreement.

1.2 Duties. During the Period of Employment, the Executive shall continue to
serve the Company as its Executive Vice President, Global Sales and Marketing
and shall have the powers, duties, and obligations of management usually vested
in the office of the Executive Vice President, Global Sales and Marketing of a
company of a similar size and similar nature as the



--------------------------------------------------------------------------------

Company, and such other powers, duties, and obligations commensurate with such
position as the Company’s Chief Executive Officer (“CEO”) or Board of Directors
(the “Board”) may assign from time to time, all subject to the directives of the
Board and the corporate policies of the Company as they are in effect from time
to time throughout the Period of Employment (including, without limitation, the
Company’s business conduct and ethics policies, as in effect from time to time).
During the Period of Employment, the Executive shall report to the CEO.

1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective, and efficient
manner to the best of his abilities, and (iii) hold no other employment. The
Company shall have the right to require the Executive to resign from any board
or similar body (including, without limitation, any association, corporate,
civic or charitable board or similar body) on which he may then serve, if the
Company reasonably determines that the Executive’s service in such capacity
interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns. The Executive’s
service on the boards of directors (or similar body) of other business entities
is subject to the Company’s approval.

1.4 No Breach of Contract. The Executive represents to the Company that: (i) the
Executive is not bound by any employment, consulting, non-compete,
confidentiality, trade secret, or similar agreement or any judgment, order, or
decree that would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (ii) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

1.5 Location. The Executive’s principal place of employment shall be the
Company’s Manhattan office as it may be located from time to time. The Executive
agrees that he will be regularly present at that office. The Executive
acknowledges that he may be required to travel from time to time in the course
of performing his duties for the Company.

2. Period of Employment. The “Period of Employment” shall be a period of one
(1) year commencing on the Effective Date and ending at the close of business on
the first anniversary of the Effective Date. Notwithstanding the foregoing, the
Period of Employment is subject to earlier termination as provided in this
Agreement.

3. Compensation.

3.1 Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time, but
not less frequently than monthly. The Executive’s Base Salary is currently set
at an annualized rate of two hundred ninety-two thousand one hundred twenty five
dollars ($ 292,125.00).

3.2 Incentive Bonus. The Executive shall be eligible to receive an incentive
bonus, which shall be determined by the Compensation and Stock Option Committee
of the Board (the

 

2



--------------------------------------------------------------------------------

“Compensation Committee”) in accordance with the Annual Incentive Plan adopted
by the Compensation Committee on December 15, 2010, as such plan may be amended
from time to time (the “Annual Incentive Plan”).

3.3 Stock Option Grant and/or Restricted Stock Grant. Executive shall be
eligible to receive stock option grants and/or grants of restricted stock, as
may be determined by the Compensation Committee in accordance with the Long Term
Incentive Plan adopted by the Compensation Committee on December 15, 2010, as
such plan may be amended from time to time.

4. Benefits.

4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all retirement and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s executives generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

4.2 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses that the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

5. Termination.

5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

5.2 Termination by the Executive. The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Executive with no less than
ninety (90) days’ advance written notice to the Company (such notice to be
delivered in accordance with Section 17); provided, however, that in the case of
a termination with Good Reason, the Executive may provide immediate written
notice of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has not reasonably cured
the circumstances that gave rise to the basis for the termination with Good
Reason.

5.3 Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

 

3



--------------------------------------------------------------------------------

(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Company shall pay the Executive (in addition to the
Accrued Obligations), subject to tax withholding and other authorized
deductions, Base Salary for 12 months (the period described as the “Severance
Period”). Such amount is referred to hereinafter as the “Severance Benefit.”
Subject to Section 5.8(a), the Company shall pay the Severance Benefit to the
Executive in substantially equal installments in accordance with the Company’s
standard payroll practices over a period of 12 months, with the first
installment payable in the month following the month in which the Executive’s
separation from service occurs.

(c) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 or under any other agreement
signed by the Executive and the Company or any of its Affiliates that imposes
restrictions with respect to the Executive’s activities at any time, from and
after the date of such breach and not in any way in limitation of any right or
remedy otherwise available to the Company, the Executive will no longer be
entitled to, and the Company will no longer be obligated to pay, any remaining
unpaid portion of the Severance Benefit; provided that, if the Executive
provides the release contemplated by Section 5.4, in no event shall the
Executive be entitled to a Severance Benefit payment of less than $5,000, which
amount the parties agree is good and adequate consideration, standing alone, for
the Executive’s release contemplated by Section 5.4.

(d) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of any benefits otherwise due terminated executives under
group insurance coverage consistent with the terms of an applicable Company
welfare benefit plan; (ii) the Executive’s rights to continued health coverage
under COBRA; (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any); and (iv) the
Executive’s receipt of any incentive benefit which has accrued but has not yet
been paid on or before the Severance Date.

5.4 Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to payment of the Severance Benefit or any
obligation to accelerate vesting of any equity based award on an Involuntary
Termination or a Change of Control, the Executive shall, upon or promptly
following his last day of employment with the Company, provide the Company with
a valid, executed general release agreement in a form acceptable to the Company
substantially in the form attached as Exhibit A, and such release agreement
shall have not been revoked by the Executive pursuant to any revocation rights
afforded by applicable law.

 

4



--------------------------------------------------------------------------------

(b) The Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of any equity based award or bonus
on an Involuntary Termination or Change of Control) shall constitute the
exclusive and sole remedy for any termination of his employment or Change of
Control and the Executive covenants not to assert or pursue any other remedies,
at law or in equity, with respect to any termination of employment. The
Executive agrees to resign, on the Severance Date, as an officer and/or
executive (whichever shall apply) of the Company and any Affiliate of the
Company, and as a fiduciary of any benefit plan of the Company or any Affiliate
of the Company, and to promptly execute and provide to the Company any further
documentation, as requested by the Company, to confirm such resignation.

5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid on or before the
Severance Date; and

(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
reasonably incurred by the Executive on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.

(b) As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

(c) As used herein, “Cause” shall mean, as reasonably determined by the Board
based on the information then known to it, that one or more of the following has
occurred: (1) the Executive has committed a felony under the laws of the United
States or any relevant state, or a similar crime or offense under the applicable
laws of any relevant foreign jurisdiction; (2) the Executive has engaged in acts
of fraud, dishonesty, gross negligence, or other misconduct, including abuse of
controlled substances, that is injurious to the Company, its Affiliates or any
of their customers, clients or executives; (3) the Executive fails to perform or
uphold his duties under this Agreement and/or fails to comply with reasonable
directives of the Board; or (4) any breach by the Executive of any provision of
Sections 1 or 6, or any material breach by the Executive of any other contract
he is a party to with the Company or any of its Affiliates including the Code of
Ethics or another material written policy.

(d) As used herein, “Change of Control” shall be defined as in subsections
(a)-(d) of the definition of “Change of Control” contained in the Company’s 2004
Stock Incentive Plan.

 

5



--------------------------------------------------------------------------------

(e) As used herein, “Good Reason” shall mean a termination of the Executive’s
employment by means of resignation by the Executive after the occurrence
(without the Executive’s consent) of any one or more of the following
conditions: (a) a material diminution in the Executive’s rate of Base Salary;
(b) a material diminution in the Executive’s authority, duties, or
responsibilities; (c) a material change in the geographic location of the
Executive’s principal office with the Company (for this purpose, in no event
shall a relocation of such office to a new location that is not more than fifty
(50) miles from the current location of the Company’s Executive offices
constitute a “material change”); or (d) a material breach by the Company of this
Agreement; provided, however, that any such condition or conditions, as
applicable, shall not constitute grounds for a termination with Good Reason
unless (x) the Executive provides written notice to the Company of the condition
claimed to constitute grounds for a termination with Good Reason within ninety
(90) days after the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 17), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and (z) the termination of the Executive’s employment with the Company
shall not constitute a termination with Good Reason unless such termination
occurs not more than one hundred and twenty (120) days following the initial
existence of the condition claimed to constitute grounds for a termination with
Good Reason.

(f) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period.

(g) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a termination with Good Reason.

(h) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, and a governmental entity, or any
department, agency or political subdivision thereof.

5.6 Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 17 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

5.7 Limitation on Benefits.

(a) To the extent that, prior to a Change of Control that occurs at a time that
no stock of the Company is readily tradable on an established securities market,
any payment, benefit or distribution of any type to or for the benefit of the
Executive by the Company or any

 

6



--------------------------------------------------------------------------------

of its affiliates, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (including, without limitation, any accelerated vesting of stock
options or other equity based awards or incentives) (collectively, the “Total
Payments”) would be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Company shall
submit for the vote of the stockholders of the Company (the “Stockholders”) the
payments to the Executive in a manner that complies with the requirements of
Section 280G(b)(5)(B) of the Code and the Treasury Regulations promulgated
thereunder. It shall be a prerequisite to the Company’s obligations under this
Section 5.7(a) that the Executive shall have executed a valid waiver in a form
reasonably satisfactory to the Company and sufficient to enable the
Stockholders’ approval to have the effect that no payments to the Executive
would be subject to the excise tax under Section 4999 of the Code. If the
exemption described in Section 280G(b)(5)(B) of the Code and the Treasury
Regulations promulgated thereunder does not apply, then the procedures set forth
in Section 5.7(b) and Section 5.7(c) hereof shall apply.

(b) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Total Payments would be subject to Section 4999 of the Code,
then the Total Payments shall be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code. Unless the Executive
shall have given prior written notice to the Company to effectuate a reduction
in the Total Payments that complies with the requirements of Section 409A of the
Code to avoid the imputation of any tax, penalty or interest thereunder, the
Company shall reduce or eliminate the Total Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any other remaining Total Payments. The preceding provisions of this
Section 5.7(b) shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

(c) Any determination that Total Payments to the Executive must be reduced or
eliminated in accordance with Section 5.7(b) and the assumptions to be utilized
in arriving at such determination, shall be made by the Board in the exercise of
its reasonable, good faith discretion based upon the advice of such professional
advisors it may deem appropriate in the circumstances. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Board hereunder, it is possible that Total Payments
to the Executive which will not have been made by the Company should have been
made (“Underpayment”). If an Underpayment has occurred, the amount of any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the event that any Total Payment made to the Executive shall be
determined to otherwise result in the imposition of any tax under Section 4999
of the Code, then the Executive shall promptly repay to the Company the amount
of any such Underpayment together with interest on such amount (at the same rate
as is applied to determine the present value of payments under Section 280G of
the Code or any successor thereto), from the date the reimbursable payment was
received by the Executive to the date the same is repaid to the Company.

 

7



--------------------------------------------------------------------------------

5.8 Section 409A and Sarbanes-Oxley.

(a) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent. Nothing contained herein is intended to provide a
guarantee of tax treatment to the Executive.

(b) To the extent required under Section 304 of the Sarbanes-Oxley Act of 2002,
as amended, or other applicable law or rule, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, the Executive shall reimburse the issuer to the
extent required by such authority, including for (i) any bonus or other
incentive-based or equity-based compensation received by the Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurs) of the
financial document embodying such financial reporting requirement; and (ii) any
profits realized from the sale of securities of the issuer during that 12-month
period.

6. Protective Covenants.

6.1 Confidential Information; Inventions.

(a) The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company. The Executive will take all reasonably
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss, and theft. The Executive
shall deliver to the Company at the termination of the Period of Employment, or
at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
which the Executive may then possess or have under his control. Notwithstanding
the foregoing, the Executive may truthfully respond to a lawful and valid
subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall make available to the Company and its counsel the
documents and other information sought with as much in advance of the return
date as possible, and shall assist the Company and such counsel in responding to
such process.

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the

 

8



--------------------------------------------------------------------------------

business or affairs of the Company (or such predecessors), (ii) products or
services, (iii) fees, costs, compensation and pricing structures, (iv) designs,
(v) analyses, (vi) drawings, photographs and reports, (vii) computer software,
including operating systems, applications and program listings, (viii) flow
charts, manuals and documentation, (ix) data bases, (x) accounting and business
methods, (xi) inventions, devices, new developments, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published (other than a disclosure by the Executive in breach of this Agreement)
in a form generally available to the public prior to the date the Executive
proposes to disclose or use such information. Confidential Information will not
be deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos, and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) that relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented, or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein. Executive shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.

6.2 Restriction on Competition. The Executive agrees that if the Executive were
to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its Affiliates during the Severance Period,
it would be very difficult for the Executive not to rely on or use the Company’s
and its Affiliates’ trade secrets and confidential information.

 

9



--------------------------------------------------------------------------------

Thus, to avoid the inevitable disclosure of the Company’s and its Affiliates’
trade secrets and confidential information, and to protect such trade secrets
and confidential information and the Company’s and its Affiliates’ relationships
and goodwill with customers, during the Period of Employment and for a period of
time after the Severance Date equal to the Severance Period, the Executive will
not directly or indirectly through any other Person engage in, enter the employ
of, render any services to, have any ownership interest in, nor participate in
the financing, operation, management or control of, any Competing Business. For
purposes of this Agreement, the phrase “directly or indirectly through any other
Person engage in” shall include, without limitation, any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer or otherwise, and shall
include any direct or indirect participation in such enterprise as an executive,
consultant, director, officer, licensor of technology or otherwise. For purposes
of this Agreement, “Competing Business” means a Person anywhere in the
continental United States or elsewhere in the world where the Company or any of
its Affiliates engage in business, or reasonably anticipate engaging in
business, on the Severance Date (the “Restricted Area”) that at any time during
the Period of Employment has competed, or at any time during the Severance
Period competes, with the Company or any of its Affiliates in any of its or
their businesses, including, without limitation, the research, development,
identification or marketing of targeted regional cancer or infectious disease
drug delivery systems. Nothing herein shall prohibit the Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation that is publicly traded, so long as the Executive has no active
participation in the business of such corporation.

6.3 Non-Solicitation of Executives and Consultants. During the Period of
Employment and for a period of twenty-four (24) months after the Severance Date,
the Executive will not directly or indirectly through any other Person
(i) induce or attempt to induce any executive or independent contractor of the
Company or any Affiliate of the Company to leave the employ or service, as
applicable, of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any such Affiliate, on the one hand, and any
executive or independent contractor thereof, on the other hand, or (ii) hire any
person who was an executive of the Company or any Affiliate of the Company until
twelve (12) months after such individual’s employment relationship with the
Company or such Affiliate has been terminated.

6.4 Non-Disruption of Other Business Relationships. During the Period of
Employment and for a period of twenty-four (24) months after the Severance Date,
the Executive will not directly or indirectly through any other Person influence
or attempt to influence customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents, or partners of the Company or any
Affiliate of the Company to divert their business away from the Company or such
Affiliate, and the Executive will not otherwise interfere with, disrupt or
attempt to disrupt the business or professional relationships, contractual or
otherwise, between the Company or any Affiliate of the Company, on the one hand,
and any of its or their customers, suppliers, vendors, lessors, licensors, joint
venturers, government regulators, associates, officers, executives, consultants,
managers, partners, members or investors, on the other hand.

6.5 Non-Disparagement. At all times following the date hereof, the Executive
shall not, whether in writing or orally, disparage or denigrate the Company or
any Affiliate, or any of their respective current or former affiliates,
directors, officers, executives, members, partners,

 

10



--------------------------------------------------------------------------------

agents, or representatives. At all times following the date hereof, the
directors, officers, and communications and human resources personnel of the
Company shall not, whether in writing or orally, disparage or denigrate the
Executive.

6.6 Understanding of Covenants. The Executive acknowledges that, in the course
of his employment with the Company and/or its Affiliates and their predecessors,
he has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates. The Executive
agrees that the foregoing covenants set forth in this Section 6 (together, the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an executive of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

6.7 Enforcement. Without limiting the generality of Section 16, the Executive
agrees that a breach by the Executive of any of the covenants in this Section 6
would cause immediate and irreparable harm to the Company that would be
difficult or impossible to measure, and that damages to the Company for any such
injury would therefore be an inadequate remedy for any such breach. Therefore,
the Executive agrees that in the event of any breach or threatened breach of any
provision of this Section 6 or any similar provision, the Company shall be
entitled, in addition to and without limitation upon all other remedies the
Company may have under this Agreement, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
provisions of this Section 6 or any similar provision, as the case may be, or
require the Executive to account for and pay over to the Company all
compensation, profits, moneys, accruals, increments or other benefits derived
from or received as a result of any transactions constituting a breach of this
Section 6 or any similar provision, as the case may be, if and when final
judgment of a court of competent jurisdiction or arbitrator is so entered
against the Executive. The Executive further agrees that the applicable period
of time any Restrictive Covenant is in effect following the Severance Date, as
determined pursuant to the foregoing provisions of this Section 6, such period
of time shall be extended by the same amount of time that Executive is in breach
of any Restrictive Covenant.

 

11



--------------------------------------------------------------------------------

6.8 Additional Documentation. The Executive agrees to execute any additional
documentation as may reasonably be requested by the Company in furtherance of
the enforcement of any Restrictive Covenant.

7. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

8. Successors and Assigns. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
assignee or successor to all or substantially all of the Company’s assets, as
applicable, which assumes this Agreement by operation of law or otherwise.

9. Rules of Construction. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit, or restrict in any manner the construction of the general
statement to which it relates. Unless otherwise expressly provided herein, all
determinations to be made by the Compensation Committee, the Board, or the CEO
under this Agreement shall be made in their sole discretion.

10. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

11. Governing Law; Arbitration; Waiver of Jury Trial.

11.1 THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

12



--------------------------------------------------------------------------------

11.2 Except for the limited purpose provided in Section 16, any legal dispute
related to this Agreement and/or any claim related to this Agreement, or breach
thereof, shall, in lieu of being submitted to a court of law, be submitted to
arbitration, in accordance with the applicable dispute resolution procedures of
the American Arbitration Association. The award of the arbitrator shall be final
and binding upon the parties. The parties hereto agree that (i) one arbitrator
shall be selected pursuant to the rules and procedures of the American
Arbitration Association, (ii) the arbitrator shall have the power to award
injunctive relief or to direct specific performance, (iii) each of the parties,
unless otherwise required by applicable law, shall bear its own attorneys’ fees,
costs and expenses and an equal share of the arbitrator’s and administrative
fees of arbitration, and (iv) the arbitrator shall award to the prevailing party
a sum equal to that party’s share of the arbitrator’s and administrative fees of
arbitration. Nothing in this Section 11 shall be construed as providing the
Executive a cause of action, remedy or procedure that the Executive would not
otherwise have under this Agreement or the law.

11.3 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

12. Severability. The parties desire that the provisions of this Agreement be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
particular provision of this Agreement is found to be invalid, prohibited, or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. To this end, the provisions of this
Agreement are declared to be severable. Notwithstanding the foregoing, if such
provision could be more narrowly drawn (as to geographic scope, period of
duration or otherwise) so as not to be invalid, prohibited or unenforceable in
such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

13. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, including, without
limitation, any term sheet or offer letter prepared in connection herewith.
Notwithstanding the foregoing, the parties acknowledge and agree that the
Restricted Stock Agreement and Non- Statutory Stock Option Grant Letter dated
November 2, 2009 are not superseded by this Agreement. Any prior negotiations,
correspondence, agreements, proposals, or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein. Notwithstanding the foregoing integration
provisions, the Executive acknowledges having received and read the Company’s
Code of Business Conduct and Ethics, Insider Trading Policy and other Company
policies and agrees to conduct himself in accordance therewith as in effect from
time to time.

 

13



--------------------------------------------------------------------------------

14. Modifications. This Agreement may not be amended, modified, or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

15. Waiver. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver. Failure or delay on the part
of a party to exercise fully any right, remedy, power or privilege under this
Agreement shall not operate as a waiver thereof. Any single or partial exercise
of any right, remedy, power, or privilege shall not preclude any other or
further exercise of the same or of any right, remedy, power or privilege. Waiver
of any right, remedy, power or privilege with respect to any occurrence shall
not be construed as a waiver of such right, remedy, power or privilege with
respect to any other occurrence.

16. Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs, and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

17. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested), or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail, and one day after deposit on a weekday with
a reputable overnight courier service.

if to the Company:

Delcath Systems, Inc.

810 Seventh Avenue, Suite 3505

New York, NY 10019

Facsimile: (212) 489-2102

Attn: Chief Executive Officer

 

14



--------------------------------------------------------------------------------

with a copy to:

Gregory J. Champion, Esq.

Bond, Schoeneck & King, PLLC

111 Washington Ave., 5th Floor

Albany, NY 12210

Facsimile: (518) 533-3299

if to the Executive, to the address most recently on file in the payroll records
of the Company.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

19. Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. In any construction to be made of this Agreement,
the parties agree the Agreement shall not be construed against either party on
the basis of that party being the drafter of such language.

 

15



--------------------------------------------------------------------------------

The Executive agrees and acknowledges that he has read and understands this
Agreement, is entering into it freely and voluntarily, and has been advised to
seek counsel prior to entering into this Agreement and has had ample opportunity
to do so.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of December 6th, 2011.

 

“COMPANY” Delcath Systems, Inc. By:   /s/ Eamonn P. Hobbs Name:   Eamonn P.
Hobbs Title:   President and Chief Executive Officer “EXECUTIVE” /s/ Agustin
Gago Agustin Gago

 

16



--------------------------------------------------------------------------------

Exhibit “A” to Employment Agreement

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Release Agreement”) is entered into this      day
of              20    , by and between                     , an individual
(“Executive”), and Delcath Systems, Inc., a Delaware corporation (the
“Company”).

WHEREAS, Executive has been employed by the Company; and

WHEREAS, Executive’s employment by the Company has terminated and, in connection
with the Executive’s Employment Agreement with the Company, dated as of
[                    ] (the “Employment Agreement”), the Company and Executive
desire to enter into this Release Agreement upon the terms set forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

1. Termination of Employment. Executive’s employment with the Company terminated
on [            ,         ]. Executive waives any right or claim to
reinstatement as an executive of the Company and each of its affiliates.
Executive hereby confirms that Executive does not hold any position as an
officer or executive with the Company and each of its affiliates. Executive
acknowledges and agrees that Executive has received all amounts owed for his
regular and usual salary (including, but not limited to, any overtime, bonus,
accrued vacation, commissions, or other wages), reimbursement of expenses, and
usual benefits. Executive understands and agrees that he will not receive the
payments specified in Section 5.3 of the Employment Agreement unless he executes
this Release Agreement and does not revoke this Release Agreement within the
time period permitted hereafter and that such amounts shall be forfeited if he
breaches this Release Agreement or Section 6 of the Employment Agreement.

2. Release. Executive, on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges the Company and each of
its parents, subsidiaries and affiliates, past and present, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, executives, stockholders, representatives, assigns, and
successors, past and present, and each of them, hereinafter together and
collectively referred to as the “Releasees,” with respect to and from any and
all claims, wages, demands, rights, liens, agreements or contracts (written or
oral), covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise arising out of or in
connection with Executive’s service as an officer, director, executive, member
or manager of any Releasee or Executive’s separation from his position as an
officer, director, executive, manager and/or member, as applicable, of any
Releasee, whether now known or unknown, suspected or unsuspected, and whether or
not concealed or hidden (each, a “Claim”), which he now owns or holds or he has
at any time heretofore owned or held or may in the future own or hold as against
any of said Releasees (including, any Claim arising out of or in any way
connected, in whole or in part, with Executive’s service as an officer,
director, executive, member or manager of any Releasee, Executive’s separation
from his position as an officer, director, executive, manager and/or member, as
applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury in connection with Executive’s service
as an officer, director, executive, member or manager of any Releasee or
Executive’s separation



--------------------------------------------------------------------------------

from his position as an officer, director, executive, manager and/or member, as
applicable, of any Releasee), whether known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release Agreement including, without limiting the generality of the foregoing,
any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, or any other federal, state or local
law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any
rights to the severance and other benefits payable under Section 5.3 of the
Employment Agreement in accordance with the terms of the Employment Agreement.
In addition, this Release does not cover any Claim that cannot be so released as
a matter of applicable law. Executive acknowledges and agrees that he has
received any and all leave and other benefits that he has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.

3. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release Agreement, Executive is waiving any and all rights or Claims
that he may have arising under the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”), which have arisen on or before the date of execution of
this Release Agreement. Executive further expressly acknowledges and agrees
that:

A. In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

B. Executive is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;

C. Executive has voluntarily chosen to enter into this Release Agreement and has
not been forced or pressured in any way to sign it;

D. Executive was given a copy of this Release Agreement on [            ,
20    ] and informed that he had [twenty one (21)/forty five (45)] days within
which to consider this Release Agreement and that if he wished to execute this
Release Agreement prior to expiration of such [21-day/45-day] period, he should
execute the Endorsement attached hereto;

E. Executive was informed that he had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement.

4. Proceedings. Executive acknowledges that he has not filed any complaint,
charge, claim or proceeding, if any, against any of the Releasees before any
local, state or federal agency, court or other body (each individually a
“Proceeding”). Executive (i) acknowledges that he will not initiate or cause to
be initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law and (ii) waives any right he
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (the “EEOC”). Further, Executive
understands that, by executing this Release, he will be limiting the
availability of certain remedies that he

 

2



--------------------------------------------------------------------------------

may have against the Company and limiting also his ability to pursue certain
claims against the Releasees. Notwithstanding the above, nothing in Section 2 of
this Release shall prevent Executive from (i) initiating or causing to be
initiated on his behalf any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of his claims under the ADEA contained in
this Release or (ii) initiating or participating in an investigation or
proceeding conducted by the EEOC, but Executive acknowledges, and Executive
intends, that this Release Agreement precludes him or her from receiving any
consideration or payment as a result of any such Proceeding or Claim.

5. No Transferred Claims. Executive warrants and represents that the Executive
has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

6. Severability. It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by an arbitrator or court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Release Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Release Agreement, a legal,
valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible. Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Release
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

7. Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

8. Successors. This Release Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by Executive.
This Release Agreement shall inure to the benefit of and be binding upon the
Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Release Agreement for all purposes. As used herein, “successor” and “assignee”
shall include any person, firm, corporation or other business entity which at
any time, whether by purchase, merger, acquisition of assets, or otherwise,
directly or indirectly acquires the ownership of the Company, acquires all or
substantially all of the Company’s assets, or to which the Company assigns this
Release Agreement by operation of law or otherwise.

9. Governing Law; Forum; Waiver of Jury Trial. This Release Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
(without regard to any conflicts of laws principles thereof that would give
effect to the laws of another jurisdiction), and the parties submit to
arbitration provisions set forth in Section 11 of the Employment Agreement as if
such Section were incorporated by reference and reprinted herein (with
appropriate references to this Release Agreement as the context requires). TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE EXECUTIVE
HEREBY WAIVES, AND COVENANTS THAT

 

3



--------------------------------------------------------------------------------

HE WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION
WITH THIS RELEASE AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY.

10. Amendment and Waiver. The provisions of this Release Agreement may be
amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

11. Descriptive Headings. The descriptive headings of this Release Agreement are
inserted for convenience only and do not constitute a part of this Release
Agreement.

12. Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

13. Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

14. Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. Executive acknowledges and agrees that he has
read and understands this Release Agreement completely, is entering into it
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Release Agreement and he has had ample opportunity to do so.

[The Remainder of this Page is Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of [                    ] that the foregoing
is true and correct.

EXECUTED this              day of     20    , at                     

 

Agustin Gago

 

Print Name:  

 

DELCATH SYSTEMS, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

5



--------------------------------------------------------------------------------

ENDORSEMENT

I,                     , hereby acknowledge that I was given [21/45] days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the [21-day/45-day] period.

I declare under penalty of perjury under the laws of the United States and the
State of [                    ] that the foregoing is true and correct.

EXECUTED this [    ] day of [             20    ].

 

 

Print Name:  

 

 

6